

117 SRES 250 IS: Condemning the rise in anti-Semitism incidents globally since terrorists in the Gaza Strip triggered several days of violence against Israel on May 10, 2021.
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 250IN THE SENATE OF THE UNITED STATESMay 27, 2021Mr. Risch submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONCondemning the rise in anti-Semitism incidents globally since terrorists in the Gaza Strip triggered several days of violence against Israel on May 10, 2021.Whereas there has been a concerning rise in the number of verbal, physical, and online attacks against Jewish communities since violence broke out between Israel and terrorists in the Gaza Strip on May 10, 2021;Whereas, in a recent statement, Anti-Defamation League President, Jonathan A. Greenblatt, remarked, as violence between Israel and Hamas continues to escalate, we are witnessing a dangerous and drastic surge in anti-Jewish hate. We are tracking acts of harassment, vandalism, and violence as well as a torrent of online abuses.;Whereas anti-Semitic incidents have been reported against Jewish communities around the world, including in Europe, the Middle East, South Asia, North Africa, and North America;Whereas a particularly high rate of anti-Semitic attacks have been reported in Europe since violence broke out between Israel and the designated foreign terrorist organization Hamas, with synagogues, nongovernmental organizations (NGOs), and Jewish community centers being vandalized in the United Kingdom, Germany, and Spain;Whereas a similar rise in global, anti-Jewish crimes took place during the 2014 Gaza War, when Hamas fired some 4,500 rockets at Israel over the span of 50 days, endangering the lives of countless civilians;Whereas, in response to an unprecedented rise in anti-Semitic crimes in the United Kingdom, like the assault against Rabbi Rafi Goodwin in North London, Prime Minister Boris Johnson rightly reaffirmed his support for the United Kingdom's Jewish community; Whereas pro-Palestinian demonstrators in Canada have compared Israel with the Nazis, used anti-Semitic slurs, violently targeted pro-Israel demonstrators with rocks, and displayed posters calling for Death to Israel, and protestors in Spain displayed desecrated Israeli flags with swastikas imposed onto the Star of David;Whereas, at a pro-Palestinian demonstration in the Netherlands, attendants reportedly referred to Prime Minister Mark Rutte as cancer Jew and shouted Heil Hitler;Whereas, since violence broke out between Israel and militants in the Gaza Strip earlier this month, numerous Jewish community centers, nongovernmental organizations, and synagogues have come under attack in Germany, and in some cases received threats regarding the intent to commit physical harm;Whereas, in Argentina, a Jewish community building was vandalized with graffiti saying we are going to kill you, and Jewish rats, and swastika crosses were imposed onto sidewalks;Whereas the rise of anti-Israel groups and voices in the United States has contributed to increased anti-Semitism in, and outside, the United States;Whereas this rhetoric has fueled support for the Boycott, Divestment, and Sanctions (BDS) movement which represents a financial, political, and economic manifestation of anti-Semitism against Israel; andWhereas the people and Government of the United States stand strongly with our Israeli allies and reaffirm Israel's right to self-defense against threats emanating from United States-designated foreign terrorist organizations, including Hamas and Palestinian Islamic Jihad: Now, therefore, be itThat the Senate—(1)condemns expressions of anti-Semitism being reported around the world, including those taking place in the United States;(2)rejects anti-Semitism in all its forms, and reaffirms its commitment to understanding, tolerance, and equality;(3)stands by Jewish communities around the world as they face unacceptable levels of risk based on extremist views;(4)reaffirms our strong support for our Israeli allies, who faced numerous attacks from Iran-backed militants in the Gaza Strip;(5)calls on the President to urgently appoint a Special Envoy to Monitor and Combat anti-Semitism at the Department of State to help coordinate United States policy regarding anti-Semitic crimes around the world; and(6)condemns the BDS movement for contributing to the rise of anti-Semitism. 